[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Jones v. Hogan, Slip Opinion No. 2021-Ohio-3567.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-3567
    THE STATE EX REL. JONES, APPELLANT, v. HOGAN, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
          may be cited as State ex rel. Jones v. Hogan, Slip Opinion No.
                                     2021-Ohio-3567.]
Mandamus and Prohibition—Mandamus is not available to challenge the
        insufficiency of evidence because the appellant had an adequate remedy at
        law by way of an appeal—Appellant’s allegations fail to support a claim in
        prohibition because he did not establish that the trial-court judge patently
        and unambiguously lacked jurisdiction to hear his case—Appellant failed
        to state claims for which relief may be granted—Court of appeals’ judgment
        dismissing complaint affirmed.
     (No. 2021-0409—Submitted August 3, 2021—Decided October 7, 2021.)
      APPEAL from the Court of Appeals for Franklin County, No. 20AP-319,
                                       2021-Ohio-526.
                                   __________________
        Per Curiam.
                               SUPREME COURT OF OHIO




          {¶ 1} This appeal involves a request by appellant, Antonio Jones, for writs
of mandamus and prohibition to vacate his murder conviction. Jones seeks a new
trial on reduced charges or resentencing on the lesser included offense of
involuntary manslaughter. The court of appeals dismissed Jones’s complaint. We
affirm.
          {¶ 2} Jones also has filed a motion asking this court to take judicial notice
of several documents. We deny the motion.
                                     Background
          {¶ 3} In 2014, Jones was convicted of murder in the Franklin County Court
of Common Pleas. The Tenth District Court of Appeals affirmed his conviction on
direct appeal. See State v. Jones, 10th Dist. Franklin No. 14AP-796, 2015-Ohio-
2357. Jones later filed several postconviction motions and petitions, all of which
were unsuccessful. See State v. Jones, 10th Dist. Franklin No. 16AP-13, 2016-
Ohio-5387; State v. Jones, 10th Dist. Franklin No. 16AP-128, 2017-Ohio-1121;
State v. Jones, 10th Dist. Franklin No. 17AP-431, 2018-Ohio-306; State v. Jones,
10th Dist. Franklin No. 18AP-59, 2018-Ohio-3463; State v. Jones, 10th Dist.
Franklin No. 18AP-578, 2019-Ohio-1014.
          {¶ 4} In June 2020, Jones filed a complaint for writs of mandamus and
prohibition in the Tenth District against Judge Daniel Hogan, the now-retired judge
who presided over his criminal case. Jones alleged that his conviction must be
vacated because Judge Hogan committed “fraud” by convicting and sentencing him
for murder after the judge acknowledged that Jones did not intend to kill the victim.
Documents attached to the complaint show that Jones was convicted based on the
theory of transferred intent (he intentionally shot at someone but killed someone
else).
          {¶ 5} The Tenth District granted Judge Hogan’s motion to dismiss. The
court held that res judicata bars Jones’s mandamus claim and that Jones’s




                                            2
                                January Term, 2021




allegations fail to support a claim in prohibition because neither Judge Hogan nor
a successor judge is about to act without jurisdiction.
       {¶ 6} Jones appeals to this court as of right.
                                      Analysis
       {¶ 7} To be entitled to a writ of mandamus, Jones must establish by clear
and convincing evidence that he has a clear legal right to the relief he requests, that
Judge Hogan has a clear legal duty to provide it, and that he lacks an adequate
remedy in the ordinary course of the law. State ex rel. Love v. O’Donnell, 150 Ohio
St.3d 378, 2017-Ohio-5659, 81 N.E.3d 1250, ¶ 3. To dismiss Jones’s claim
pursuant to Civ.R. 12(B)(6), it must appear beyond doubt from the complaint that
Jones can prove no set of facts in support of his claim that would entitle him to
relief, after all factual allegations are presumed true and all reasonable inferences
are made in his favor. State ex rel. Natl. Elec. Contrs. Assn., Ohio Conference v.
Ohio Bur. of Emp. Servs., 83 Ohio St.3d 179, 181, 699 N.E.2d 64 (1998). We
review a dismissal under Civ.R. 12(B)(6) de novo. State ex rel. Brown v. Nusbaum,
152 Ohio St.3d 284, 2017-Ohio-9141, 95 N.E.3d 365, ¶ 10.
       {¶ 8} The Tenth District determined that Jones’s mandamus claim is barred
under the doctrine of res judicata. Res judicata, however, is an affirmative defense
that is not a proper basis for dismissal for failure to state a claim. State ex rel.
Neguse v. McIntosh, 161 Ohio St.3d 125, 2020-Ohio-3533, 161 N.E.3d 571, ¶ 10.
Nevertheless, we “will not reverse a correct judgment merely because erroneous
reasons were given for it.” Id. We affirm the dismissal of the mandamus claim on
alternative grounds.
       {¶ 9} Jones alleges that Judge Hogan committed “fraud” because the judge
convicted and sentenced him for murder after acknowledging that he did not intend
to kill the person who died. He argues that Judge Hogan violated his rights to due
process and equal protection. In substance, however, Jones is arguing that Judge
Hogan erred in denying his motion for acquittal under Crim.R. 29—i.e., that the




                                          3
                              SUPREME COURT OF OHIO




evidence was insufficient to sustain his conviction. Mandamus is not available to
challenge the sufficiency of the evidence, because Jones had an adequate remedy
at law by way of an appeal. State ex rel. Thomas v. Franklin Cty. Court of Common
Pleas, 141 Ohio St.3d 547, 2015-Ohio-474, 26 N.E.3d 810, ¶ 4. The Tenth District,
therefore, did not err in dismissing Jones’s mandamus claim.
        {¶ 10} The fact that Jones could have raised his claim on appeal also means
that the Tenth District was correct to dismiss his prohibition claim. State ex rel.
Sliwinski v. Burnham Unruh, 118 Ohio St.3d 76, 2008-Ohio-1734, 886 N.E.2d 201,
¶ 7 (prohibition generally will not lie when the relator has an adequate remedy at
law). To be sure, Jones need not prove the lack of an adequate legal remedy if
Judge Hogan patently and unambiguously lacked jurisdiction. See State ex rel.
Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889
N.E.2d 500, ¶ 15. But Jones has not alleged facts that would support the conclusion
that Judge Hogan—who had general jurisdiction to hear Jones’s criminal case under
R.C. 2931.03—patently and unambiguously lacked jurisdiction.
                             Motion for Judicial Notice
        {¶ 11} Jones filed a motion for judicial notice, asking this court to take
notice of a list of the state’s exhibits in his criminal trial, written reports of police
interviews of him and three other individuals, a document that appears to be a log
of a call to the police concerning the incident for which he was convicted, and a
document that appears to be part of an evidentiary stipulation. Under Evid.R.
201(B), “[a] judicially noticed fact must be one not subject to reasonable dispute in
that it is either (1) generally known within the territorial jurisdiction of the trial
court or (2) capable of accurate and ready determination by resort to sources whose
accuracy cannot reasonably be questioned.” We deny Jones’s request because the
documents attached to his motion fail to meet this standard.




                                           4
                                January Term, 2021




                                   Conclusion
       {¶ 12} Because Jones failed to state claims for which relief may be granted,
we affirm the Tenth District’s judgment.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       Antonio Jones, pro se.
       G. Gary Tyack, Franklin County Prosecuting Attorney, and Charles R. Ellis,
Assistant Prosecuting Attorney, for appellee.
                                _________________




                                           5